66 N.Y.2d 899 (1985)
In the Matter of Thomas Forman, Respondent,
v.
New York City Housing Authority, Appellant.
Court of Appeals of the State of New York.
Decided November 26, 1985.
Charles E. Williams, III, and Margaret K. Karfiol for appellant.
Bernard C. Durham for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of the submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and determination of the New York City Housing Authority reinstated for the reasons stated in the dissenting memorandum by Justice David Ross at the Appellate Division (110 AD2d 516).